388 S.W.2d 716 (1965)
Jesse James JONES, Appellant,
v.
The STATE of Texas, Appellee.
No. 37878.
Court of Criminal Appeals of Texas.
April 7, 1965.
Wardlow Lane, Center, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
DICE, Commissioner.
Our prior opinion is withdrawn, and the following substituted:
The conviction is for aggravated assault with a motor vehicle, by negligence; the punishment, a fine of $25.
The complaint and information upon which appellant stands convicted are fatally defective, because the act or acts relied upon to constitute negligence are not alleged, as required by Art. 408a, Vernon's Ann.C.C.P. Scott v. State, 171 Tex. Crim. 53, 344 S.W.2d 457.
For such reason, the judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the court.